Citation Nr: 0841097	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  98-19 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to special monthly compensation based on need 
of regular aid and attendance.  

3.  Entitlement to an effective date earlier than May 13, 
2005 for grant of a total rating based on individual 
unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to April 
1989 and from July 1989 to July 1993.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from July 2003, April 2006, and March 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  The RO denied 
service connection for PTSD in the July 2003 rating decision 
and denied special monthly compensation in the March 2007 
rating decision.  In the April 2006 rating decision, the RO 
granted a TDIU and assigned an effective date of May 13, 
2005.  

In her July 2004 substantive appeal of the RO's denial of 
service connection for PTSD, the veteran requested a hearing 
before a member of the Board.  In a written statement dated 
in September 2004, she withdrew that request.  In her October 
2006 substantive appeal of the RO's assigned effective date 
for grant of a TDIU, the veteran requested a hearing before a 
member of the Board.  In a written statement dated in 
November 2006, she withdrew that request.  

In July 2007, the Board remanded this matter to the Appeals 
Management Center (AMC) in Washington DC. to provide the 
veteran with notice particular to her claim for PTSD based on 
personal assault, VCAA notice, and for the RO to issue an SOC 
with regard to the veteran's claim for special monthly 
compensation.  That Remand was necessitated, in part, by an 
April 2007 Order of the U.S. Court of Appeals for Veterans 
Claims which granted a joint motion of VA's General Counsel 
and the veteran.  The actions specified by the Board in the 
July 2007 remand have been completed and the RO has properly 
returned the matter to the Board for appellate consideration.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after an SOC is furnished to the veteran.  
In essence, the following sequence is required:  There must 
be a decision by the RO; the veteran must timely express 
disagreement with the decision; VA must respond by issuing an 
SOC that explains the basis for the decision to the veteran; 
and finally the veteran, after receiving adequate notice of 
the basis of the decision, must complete the process by 
stating his or her argument in a timely-filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203.  See 
also 38 U.S.C.A. § 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board 
has jurisdiction to resolve questions as to its own 
jurisdiction).  See also Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996) (it is a well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
and that a potential jurisdictional defect may be raised by 
the court or tribunal, sua sponte or by any party at any 
stage in the proceedings, and, once apparent, must be 
adjudicated).   

In a May 2006 writing, the veteran contended that an 
effective date earlier than May 13, 2005 should be assigned 
for grant of a TDIU based on clear and unmistakable error 
(CUE) on the part of VA.  She referred to a July 2003 RO 
decision, mailed to her in August 2003, that denied a claim 
for a TDIU.  

In the September 2007 SOC which addressed the veteran's 
disagreement with the date assigned for a TDIU, the RO 
informed the veteran that her CUE claim was a separate issue 
and would be addressed separately.  

The claims file is absent for further communication from the 
RO to the veteran as to the issue of CUE.  

As the record is absent for evidence that the RO has yet 
addressed the matter of CUE, the Board is without 
jurisdiction to render a decision as to this matter.  The 
matter of CUE with regard to the date assigned for the 
veteran's TDIU is referred to the RO for appropriate action.  
A claim of CUE in a final decision is not inextricably 
intertwined with the veteran's appeal of the non-final April 
2006 decision that granted a TDIU.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  The claim of CUE may still be 
raised on a prior rating action without impacting the claim 
of entitlement to an effective date earlier than May 13, 2005 
for the grant of a TDIU based on the rating action in April 
2006 that granted TDIU.  CUE in a prior rating action would 
be based on the actions of the RO in the prior rating, not 
the RO's actions in April 2006.  If CUE is found in a prior 
rating action, the Board's decision regarding the issues 
currently before it would not prejudice the veteran.  Hence, 
it is not inappropriate for the Board to proceed to 
adjudicate the issue of whether an effective date earlier 
than May 13, 2005 is warranted pursuant to the claim 
adjudicated in the April 2006 rating decision and appealed to 
the Board.  

In March 2008, the veteran submitted evidence relevant to the 
issues on appeal.  This was submitted after the RO last 
reviewed the evidence relevant to the issues on appeal.  

In October 2008, the Board sent the veteran a letter 
informing the veteran of her right to have evidence not yet 
reviewed by the agency of original jurisdiction (AOJ) (in 
this case either the RO or the Appeals Management Center) 
reviewed by the AOJ prior to the Board rendering a decision.  
Received by the Board that same month was a written waiver of 
that right and a request that the Board proceed with the 
adjudication of her appeal.  At that time, the veteran 
submitted additional relevant evidence and provided a waiver 
of consideration of that evidence by the AOJ in the first 
instance.  Therefore, the Board will adjudicate the issues on 
appeal with consideration of all evidence of record 
regardless of when that evidence was added to the record.  
See 38 C.F.R. § 1304(c) (2008).  

Of note, due to the large number of persons identified by the 
veteran with regard to the issues on appeal, the Board has 
generally listed first names with initials for the last name 
so as to avoid confusion.  




FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  

2.  There is no credible corroborating evidence of an in-
service stressor.  

3.  The veteran's service connected disabilities, standing 
alone, do not render her so helpless as to require the 
regular aid and attendance of another person.

4.  After the July 2003 rating decision in which the RO 
denied a TDIU, the RO first received a claim for a TDIU on 
May 13, 2005.  

3. The veteran's inability to secure or follow a 
substantially gainful occupation due to service-connected 
disabilities is not factually ascertainable prior to May 13, 
2005.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A.  §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).  

2.  The criteria for special monthly compensation based on 
need of regular aid and attendance due to service-connected 
disabilities have not been met.  38 U.S.C.A.  §§ 1114 (West 
Supp. 2007); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2008).

3.  The criteria for an effective date earlier than May 13, 
2005 for the award of a TDIU have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R.  §§ 3.400, 4.3, 4.16 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection - PTSD

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  Id., see also 38 
C.F.R. § 4.125(a) (2008).

This case turns on the second required element listed above, 
the occurrence of an in-service stressor.  The veteran 
alleges the occurrence of non-combat stressors, including a 
personal assault.  She also has alleged the occurrence of a 
combat stressor in that she reports that she was injured in 
an encounter with a land mine.  

The evidence required to establish the occurrence of an in- 
service stressor depends upon whether the veteran was engaged 
in combat with the enemy.  38 C.F.R.  § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere 
service in a combat zone does not establish that a veteran 
engaged in combat with the enemy.  Id.  Whether the veteran 
engaged in combat with the enemy is determined through the 
receipt of certain recognized military citations or other 
supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

In contrast, where "VA determines that the veteran did not 
engage in combat with the enemy...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993). In such cases, the record must 
contain corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West, 7 Vet. App. at 76.  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service medical records.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996)

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court 
advised that the portions of the VA Adjudication Procedure 
Manual M21-1, Part III, paragraph 5.14c, provided "guidance 
on the types of evidence that may serve as 'credible 
supporting evidence' for establishing service connection of 
PTSD which allegedly was precipitated by a personal assault 
during military service."  

The provisions of the M21-1 that the Court referred to in 
Patton have been codified at 38 C.F.R. § 3.304(f) have since 
been codified at 38 C.F.R. § 3.304(f).  This regulation 
provides that VA will not deny a claim for service connection 
based on personal assault without first providing the 
claimant with this specific notice.  This specific notice is 
that sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
38 C.F.R. § 3.304(f) provides as a non-exhaustive list of 
examples of such evidence, the following: Records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians, pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  

38 C.F.R. § 3.304(f) lists that evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  This regulation 
then provides a non-exhaustive list of examples of behavior 
changes as follows:  A request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  

A letter consistent with the notice requirements of 38 C.F.R. 
§ 3.304(f)(3) was sent to the veteran by the AMC in March 
2008.  

Stressors that the veteran alleges occurred during service 
and resulted in PTSD include the following:  (1) Her fiance, 
mother, and father died and she was denied time off to visit 
her ailing mother; (2)  she had an abortion; (3) she was 
raped; (4) she was involved in two motor vehicle accidents, 
striking her head in both instances, and one of the accidents 
was due to an encounter with a land mine; (5) she saw 
destroyed villages in Saudi Arabia and felt explosions; and 
(6) the living conditions were unsanitary in Saudi Arabia.  

In denying this appeal, the Board finds that the veteran did 
not engage in combat with the enemy and that her claimed in- 
service stressors have not been corroborated.  Central to 
these findings is that the veteran is not credible and her 
supporting evidence is not credible.  In order to explain why 
the Board finds this claim to be not credible, it is 
necessary to provide a longitudinal history of the veteran's 
assertions found in letters to VA, in treatment records, and 
in VA examination reports.  These include not only the 
statements directly addressing PTSD but also those addressing 
other claimed disabilities in which the veteran referred to 
alleged events during service that she has claimed as 
stressors.  

The evidence shows that the veteran has fabricated her 
stressors, and, at each juncture, found a variety of persons 
to provide statements that mimic her assertions.  Quite 
telling is that these statements are in the nature of mere 
repetitions of the veteran's statements, were not executed at 
the time of the alleged in-service events, and are not 
eyewitness accounts of the claimed stressful incidents.  Even 
the statements that allege contemporaneous knowledge 
(although not eyewitness accounts) of the stressors claimed 
by the veteran are vague, devoid of details, contain indices 
of unreliability, and were made many years after the alleged 
occurrence of the claimed stressors.  

The contradictions in the record show the veteran to have 
invented her stressors as she progressed in her efforts to 
obtain VA benefits, undermining all of her claims with the 
VA.  Not only the Board has found her to lack credibility, 
but the medical professional who conducted a mental health 
examination of the veteran in April 2004 found her account of 
stressors to lack credibility and an examiner who conducted a 
November 2007 respiratory examination found her to be evasive 
and questioned her cooperation in pulmonary function testing.  
In short, the veteran is not believable.  

The veteran's DD 214 shows that she had had six months and 
three days of foreign service in Southwest Asia from October 
1990 to April 1991.  

Service treatment and personnel records are absent for 
reports of psychiatric symptoms or psychiatric treatment, 
reports of sexual assault, or reports of motor vehicle 
accidents, land mine encounters, or head injuries.  An 
undated prenatal questionnaire indicates that the veteran 
stopped taking birth control pills in May 1991, that she had 
a past medical history of Chlamydia with a notation "Both 
treated", and that her pregnancy was planned.  A June 1991 
note indicates that the veteran's last menstrual period was 
in May 1991 and that she had restarted birth control pills in 
May 1991, she reported last unprotected sex was two days 
earlier.  A July 1991 note indicates that the veteran was 
positive for Chlamydia but without symptoms.  A human 
chorionic gonadotropin (pregnancy test) was negative in 
December 1991 but positive in January 2002.  A March 1992 
Prenatal and Pregnancy form contains the veteran's name as 
the patient and specified the name of another soldier as the 
father.  Significant history was given as a positive 
pregnancy test of January1992.  This form is annotated with 
"D&E 5 Mar 92", indicative of a dilation and evacuation 
abortion on that date.  Another form contains a minor 
problems list with an item that the veteran had Chlamydia 
occurrences of July 1991, August 1992 and October 1992.

This is evidence against the veteran's claim because there is 
every indication that the records are complete, yet the 
records are completely absent for any evidence of the events 
that the veteran claims as stressors.  The Board recognizes 
that special evidentiary standards apply to personal assault 
stressors, however, given the numerous assertions by the 
veteran, as are detailed below, the complete absence of in 
these records of reports of her other claimed stressors 
impacts negatively as to her credibility.  

Simply stated, the veteran's own statements are found to 
provide evidence against her claims. 

In a claim filed in August 1993, the veteran sought service 
connection for chest problems, shortness of breath, and sinus 
problems, of onset in January 1991 and disability associated 
with a pregnancy of January 1992.  In conjunction with that 
claim the veteran underwent a VA examination in October 1993.  
That examination report contains a narrative history that the 
veteran developed a respiratory infection during service in 
Saudi Arabia, and had sharp anterior chest pain during that 
time, as well as shortness of breath.  She reported that she 
underwent an elective abortion in March 1992 at two months 
pregnant.  She also stated that she was in hospital for 14 
days, sick with nausea and vomiting, and lost 30 pounds.  She 
stated that after the abortion she recovered from these 
symptoms and went back on birth control.  She reported no 
other significant illness.  

July 1994 treatment notes, from Baptist Health System, 
document that the veteran sought treatment for chest pain.  
She reported that she had no cardiac history and she denied 
any previous history of similar pains and any history of 
injury or trauma.  Notes from this same institution, dated in 
January 1997, document the veteran's report that her 
boyfriend physically assaulted her two days earlier and that 
she had suffered a headache since that time.  

The first mention of PTSD in the claims file is a VA 
treatment note dated in August 1998 stating that the veteran 
requested referral for the PTSD program.  An intake report 
from October 1998 documents the veteran's acceptance into a 
VA PTSD treatment program.  The report stated that the 
veteran believed her problems started when she was in the 
Persian Gulf.  She reported that she had experiences when she 
was driving and things were exploding around her.  

Of interest is that here the veteran reports that she was a 
driver in Saudi Arabia and that there were explosions 
occurring nearby.  However, she makes no mention of a motor 
vehicle accident or of any explosion that caused her any 
physical injury.  

The Board finds that if these events occurred, it is 
reasonable to expect that the veteran would have reported the 
events during the October 1998 PTSD treatment program intake 
interview.  She did not.  

The October 1998 note also contains the veteran's report that 
the man to whom she was engaged during service passed away 
from an enlarged heart.  She reported dreams of being chased 
into holes in the Gulf.  She also reported that, upon return 
from the Gulf, she discovered that her parents' health had 
declined and that her father died soon after she returned and 
her mother died some four months later.  

Under a listing for "History of head injury with LOC [loss 
of consciousness]" is listed "none".  The clinician 
diagnosed major depressive disorder.  There is no diagnosis 
of PTSD.  These records do not mention a sexual assault.  The 
reported history that she had no history of head injury with 
loss of consciousness contradicts her more recent statement 
made in pursuit of VA benefits.  

In March 1999, the veteran testified before a VA Decision 
Review Officer (DRO) with regard to several claims for 
service connection.  She stated that she underwent an 
elective abortion in March 1993 due to physical illness, 
nausea and vomiting.  DRO Hearing transcript at 2.  She 
reported that after the abortion she began having physical 
and mental health problems.  Id. at 3.  

During that hearing, the veteran's alleged migraine headaches 
were discussed.  She acknowledged that she had suffered a 
hematoma on one occasion when her boyfriend assaulted her.  
Id. at 20.  Of note is that the veteran made no mention of 
any head injury during service.  

The veteran testified that her headaches began when she was 
in Saudi Arabia.  Id. at 20.  She also reported her belief 
that she underwent a magnetic resonance imaging study (MRI) 
during service with regard to her headaches.  Id. at 23.  She 
reported that she suffered from back problems, shortness of 
breath, and dizziness and claimed that those were due to her 
abortion during service.  Id. at 24.  The veteran also 
endorsed her belief that her headaches, dizziness, backaches 
were possibly due to undiagnosed illnesses.  Id. at 27.  

As explained below, the veteran later reported that she 
struck her head in two different motor vehicle accidents 
during service.  This came in the context of more than one 
claim, including her claim for service connection for PTSD.  

Given that the focus during the March 1999 DRO hearing was 
her claimed headaches and she acknowledged suffering trauma 
at the hands of her boyfriend post-service, it is reasonable 
to expect that if she suffered any trauma to her head during 
service that she would have mentioned such trauma at this 
point in the hearing.  She did not.  

At the time of the March 1999 DRO hearing, the veteran was 
pursuing VA benefits on a theory that her symptoms, including 
headaches and dizziness, were the result of an undiagnosed 
illness or connected to her in-service elective abortion.  
Service connection for an undiagnosed illness is a basis for 
service connection of particular application to veterans who 
served in Southwest Asia during the Gulf War period.  See 
38 C.F.R. § 3.317.  Thus, reporting any head injury during 
service would be evidence against a grant of service 
connection based on an undiagnosed illness.  

As noted above, service treatments records are absent for any 
reports of treatment for headaches and contain no indication 
that the veteran underwent an MRI of her head.  The Board 
finds these records more probative of the veteran's medical 
treatment during service that her post-service statements 
because the records are complete and were created 
contemporaneous to her active service.  See Curry v. Brown, 7 
Vet. App. 59 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran).  

The Board does not find this absence of a report of head 
trauma for this reason to support a finding that head trauma 
occurred during service.  Rather, this is evidence that the 
veteran has invented a history consistent with what she 
believes will secure a grant of VA benefits, with no regard 
for the truth.  

At the time of the March 1999 DRO hearing, a report that she 
had suffered no head trauma during service supported service 
connection for headaches based on an undiagnosed illness.  A 
report of head trauma during service would have been evidence 
against a claim either on the basis of an undiagnosed illness 
or on the basis of headaches resulting from her abortion.  

VA treatment notes from March 1999 include the veteran's 
report that she was in a motor vehicle accident in March 
1999.  

In May 1999, the veteran underwent a VA examination prompted 
by her claims for service connection.  She reported that she 
had no significant history of head trauma.  

In May 2000, the veteran testified before a member of the 
Board with regard to a claim for service connection for 
various disabilities on a theory that these were due to an 
undiagnosed illness as the result of her service in the 
Persian Gulf.  She reported that she began having headaches 
while stationed in Saudi Arabia, reported for treatment, and 
was dispensed Motrin.  Board Hearing transcript at 8.  She 
reported that she underwent diagnostic tests during service 
with regard to her complaints of headaches.  Id. at 9.  She 
also testified regarding her alleged duties as a driver 
during service in Saudi Arabia and that this caused her to be 
exposed to sand storms and that she sought medical attention 
at the troop medical clinic.  Id at 11.  

The veteran testified that she had sought medical attention 
for her headaches, shortness of breath and back pain but that 
her illnesses could not be tied to a diagnosis.  Id. at 14.  
She reported that she sought medical attention post service, 
but that there was no medical explanation for her symptoms.  
Id at 16.  

Thus, at the time of the May 2000 hearing, the veteran had 
made no mention of a head injury suffered from a motor 
vehicle accident or of any accident.  Rather, she offered 
that there was no medical explanation for her symptoms and, 
therefore, service connection was warranted based on an 
undiagnosed illness.  

In a January 2, 2001 decision, the Board granted service 
connection for dizziness, characterizing the issue on the 
title page of that decision as "Entitlement to service 
connection for dizziness, including as due to undiagnosed 
illness."  

In that document, the Board also remanded for further 
development the issue of service connection for headaches.  
This issue was characterized on the title page without any 
mention of an undiagnosed illness.  In the remand directions, 
the Board requested that the veteran be afforded a VA 
examination with regard to her claimed disabilities including 
shortness of breath and a headache disorder.  That request 
included questions for the medical professional to address 
including "(2) Is it at least as likely as not that any 
headache disorder began in service"; and "(3) Is the 
appellant's shortness of breath due to undiagnosed illness."  

Notes from January 2001 include the veteran's report of being 
hit from behind in a motor vehicle accident that same month, 
with resultant neck and back pain.  

By February 2001, the veteran would have received a copy of 
the January 2, 2001 Board decision that did not characterize 
her service connection claim for headaches as being related 
to an undiagnosed illness, but did include the request that a 
VA examiner provide an opinion as to whether the veteran had 
a headache disorder during service.  February 2001 VA 
outpatient treatment notes contain the veteran's change of 
story as to head trauma during service.  She reported that 
while serving in Saudi Arabia during the Gulf War, her 
vehicle hit a hole and she hit the left side of her head on 
the vehicle.  

The timing and content of the January 2, 2001 Board decision 
and remand, taken together with the timing of the veteran's 
first report of an in-service motor vehicle accident with 
resulting head injury, among other facts in this case, is 
found by the Board to be evidence that the veteran fabricated 
her story of a head injury during service in an effort to 
obtain VA benefits.  

Particularly probative in this regard are the veteran's 
earlier statements that her headaches had no medical 
explanation and that she had suffered no head trauma during 
service.  This inconsistency is evidence that the veteran is 
not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) ("The credibility of a witness can be impeached by a 
showing of interest, bias, inconsistent statements, or, to a 
certain extent, bad character."); see also Buchanan v. 
Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006).

In April 2001, the veteran underwent a VA neurologic 
examination in regard to her claim for service connection for 
headaches.  The examiner stated: 

When questioned about head trauma, this 
woman first stated that she had never had 
any significant head injury.  She later 
stated that she believed that she had hit 
her head once while riding in a HumVee.  
There definitely is no history of 
significant head trauma.

This phrasing by the examiner is telling as it shows that the 
veteran did not remember hitting her head but only believed 
that she hit her head once while riding in a vehicle.  Had 
the veteran suffered the two accidents that she later 
reported (being hit by a land mine), it is highly unlikely 
that she would have first denied head trauma during the April 
2001 examination and then only report that she believed she 
had once hit her head while riding in a vehicle.  This report 
is very different from the dramatic scenario the veteran 
later describes.  

In June 2001, the veteran underwent a VA examination 
concerning her claim for service connection for a back 
disorder.  The examiner indicated that he had reviewed the 
veteran's claims file.  As a history, he stated that the 
veteran had experienced three motor vehicle accidents; the 
first in December 1997, the second in March 1999, and the 
third in January 2001.  The examiner also documented that the 
veteran reported that, in 1990, a vehicle in which she was 
riding hit a hole or a pit causing her to strike her head on 
the vehicle, after which she has suffered from dizziness, 
headache and hearing loss.  

This report of a motor vehicle accident and resulting head 
injury is inconsistent with the veteran's testimony during 
the May 2000 Board hearing.  Here she attributes her 
dizziness and headaches not to physical trauma, but an 
undiagnosed illness.  If the veteran mentioned head trauma 
followed by dizziness at this point it would not have 
conflicted with her report that that her alleged symptoms had 
no medical explanation.  

Again, following the mailing of the January 2, 2001 Board 
decision and remand, which implied that the claim for service 
connection for headaches depended on occurrence of the 
headaches during service, but not as part of an undiagnosed 
illness, the veteran shifted her reports of events during 
service in a manner that would lend support to her claim for 
VA benefits.  This shift in reported facts, none of which are 
supported by objective evidence, is strong evidence that this 
veteran is not to be believed in any of her claims with the 
VA, particularly regarding subjective symptoms that can not 
objectively be confirmed.

A March 2002 VA outpatient note records the veteran's report 
that she was involved in two motor vehicle accidents while 
stationed in Saudi Arabia.  She stated the first one involved 
her falling asleep and running off the road and the second 
one involved her driving over a mine or bomb crater.  She 
reported that in the first accident she hit the top of her 
head and in the second one she went down and "stopped 
quick."  She also reported that she was pregnant right after 
coming home from Saudi Arabia and she had to undergo an 
abortion in order to save her life.  She reported that the 
father died shortly thereafter, without explanation.  

The clinician reported that the veteran had major 
psychological trauma with the loss of the unborn child and 
fiance.  

This report adds to the unbelievability of the veteran.  The 
Board does not believe that the veteran simply forgot to 
mention in her earlier reports not only one, but two motor 
vehicle accidents during service.  Furthermore, her report of 
the reasons for her in-service abortion is inconsistent with 
her earlier reports.  Previously, including in service 
treatment records, all evidence indicated that the veteran's 
abortion was elective.  She has enhanced that report so that 
now she characterizes the abortion as a life saving 
procedure.  This enhancement of the facts is evidence against 
her claim because it shows that the veteran's report of 
history is completely divorced from the truth.  

In August 2002, VA received from the veteran a completed PTSD 
questionnaire explaining her alleged in-service stressors.  
As her first stressor, she reported that, in December 1990, 
she had received a Red Cross message that her mother was 
dying and was requesting her presence but that her First 
Sergeant would not relieve her so that she could go to her 
mother's bedside.  She stated that she became depressed and 
would not eat for days.  She reports that she spoke of this 
to [redacted] and [redacted], fellow soldiers.  She also stated 
that she spoke with the "IG" section at Fort Hood Texas.  

Listing a second stressor, the veteran stated that she was 
engaged to be married when she was sent to Southwest Asia 
"but due to all of this it was cancelled."  She also 
reported that she was shocked to see the living conditions 
and the sounds of explosions and towns destroyed.  She 
reported that she spoke with an IG sergeant about this, as 
well as Staff Sargeant [redacted] and Major "A."  She also 
indicated that she was "seen" for this at the troop medical 
clinic.  The veteran reported that after returning to the 
U.S. her fiance and both of her parents died, and that she 
was hospitalized with her fiance's baby and had an emergency 
abortion.  She stated that she stayed in the hospital after 
returning from Saudi Arabia for a month, unable to eat or 
keep any food down, and that she lost a lot of weight.  

In this August 2002 report, she strongly implies that her 
pregnancy, abortion, and stay in the hospital followed 
closely after her return from Saudi Arabia.  However, the 
evidence documented at that time shows that this is not true.  
Service department evidence shows that the veteran returned 
from Saudi Arabia in April 1991.  Service treatment records 
show that she discovered that she was pregnant in January 
1992 and underwent an elective abortion in March 1992.  

Detailing a third alleged stressor, she reported that she was 
driving across the desert in Saudi Arabia and the front of 
her vehicle sank into the ground and that she and another 
soldier blacked out.  She stated that she hit her head on the 
window and her chest on the steering wheel and the other 
soldier's head went through the windshield.  She reported 
that "I was treated at the troop medical center set up on 
the desert."  She also stated that Staff Sergeant [redacted]
and Major A. were contacted.  

There is no report of this alleged event in the veteran's 
service personnel or medical records.  Thus, to accept this 
version of history, the Board would also have to accept that 
an officer and a non- commissioned officer were aware of a 
serious accident involving two persons under their command, 
yet failed to ensure documentation of the accident in this 
veteran's records.  Most importantly, the veteran herself 
made no mention of this accident for years. 

Of record are seven letters from laypersons, all dated August 
16, 2002, offered in support of the veteran's claim for 
service connection for PTSD.  These are essentially form 
letters filled in with different comments.  These letters for 
the most part report that the veteran has complained of 
numerous symptoms.  The observed symptoms are part of the 
pretyped information identical in each letter.  The only 
letter that is significantly different is one signed by 
[redacted].  She also states that at times she believes the 
veteran to be clinically depressed and that other times she 
thinks the veteran is manic with [illegible] ideas.  [redacted] 
states that this is both her personal and professional 
opinion.  [redacted] does not state her profession. 

The remaining six letters are signed or filled in by persons 
with the initials [redacted], [redacted], [redacted] and [redacted,] 
[redacted], and [redacted].  

These letters are more in the nature of "character 
references."  Regardless, the letters are of no probative 
value in this case as none of the alleged authors' express 
direct knowledge of the veteran's alleged in- service 
stressors that had been claimed up to this point.  See Layno 
v. v. Brown, 6 Vet. App. 465, 470 (1994) (laypersons are 
competent to describe symptoms and events personally observed 
with their own senses).  

In a November 14, 2002 letter, the veteran elaborated on her 
alleged in-service stressors, adding that both involved head 
trauma, from which she has since suffered from dizziness and 
headaches.  She stated 

I was never seen or treated for these 
accidents.  I requested several times and 
often complained of head aches and 
dizziness.  I was told to stop 
complaining,  I was the only female in my 
section so I shared a tent with two other 
women from the IG office.  Seeing my 
distress I was told to file an IG report.  
After doing so, I was placed on bed rest 
for a couple of days.  However, I never 
recovered and I still have these head 
aches, blurred vision, shortness of 
breath, loss of sleep, nightmare, and 
dizziness to this date.  There's no doubt 
in my mind this experience have left me 
with PTSD.

The veteran went on to report that the living conditions in 
the Persian Gulf were unsanitary, that she felt and heard 
explosions.  She reported "after returning from Southwest 
Asia I became pregnant and was hospitalized.  I was unable to 
hold any food down in my stomach which later was given an 
emergency DNC."  

This letter provides another change in the veteran's story.  
In her August 2002 letter she stated that she was treated at 
the troop medical clinic for injuries resulting from the 
Saudi Arabia motor vehicle accident.   Here, some three 
months later, she states that she never received treatment.  
Again, the veteran's contradictory account of events shows 
her to be not credible.  

Additional evidence of the veteran's propensity for untruth 
is her characterization of the in-service abortion as an 
emergency procedure.  This is considerably different that her 
report that she underwent an abortion because she was 
nauseous.  

In a letter dated four days later, on November 18, 2002, the 
veteran provided additional information.  She again reported 
a motor vehicle accident in the desert caused when her 
"vehicle sank in the sand causing me to hit my head and I 
blacked out.  I'm not sure if I drove over a landmine or what 
but the whole front of my HMMV was submerged in the sand."  
This begins the veteran's transformation of the alleged motor 
vehicle accident into a combat related stressor involving an 
encounter with a landmine.  This letter provides additional 
evidence against the veteran's claim because the letter shows 
that the veteran changes her narrative as the claim 
progresses, undermine all of her claims with VA.   

The veteran then described a second accident, stating.  "The 
other accident occurred while in a convoy, because of fatigue 
I ran off the road into a ditch hitting my head.  I never was 
seen or treated for these accidents."  As stated above, in 
her earlier report, she reported that she was treated for 
injuries incurred in at least one of these alleged motor 
vehicle accidents.  

In an April 1, 2003 letter, the veteran reported that her 
duties as a driver took her to towns and villages that had 
been blown up and smoking and that she still had nightmares.  
In a letter dated April 30, 2003, the veteran stated "[m]y 
tour of the Persian Gulf was has caused me severe Post 
Traumatic Stress Disorder (PTSD).  She reported her stressors 
in the following two paragraphs:

There are several events that took place 
in Saudi Arabia that causes me to suffer 
from PTSD.  First of all.  Just being in 
that hell hole.  Secondly, I wasn't given 
the proper medical attention after my 
vehicle crashed into the ground.  I was 
driving across the desert and my vehicle 
fell into a hole.  I have been having 
pelvis cramps and migraines every since.  
Third, I was harassed by my commanding 
officers.  Fourth, after receiving a Red 
cross message I wasn't allowed to be by 
my mother's bedside after suffering from 
a heart attack.  Fifth, my fiancé died.  
Sixth, I lost our baby.  Seventh, even to 
this day no one cares!

I was in the same position as [redacted] and 
all the other POW's.  The only difference 
is that I wasn't captured and tortured by 
the enemies,  I was torture by my fellow 
servicemen, when they didn't get me the 
proper medical attention I deserved.  To 
this day I am still suffering from that 
crash.  

Two letters from other individuals, each dated April 30, 
2003, are of record and were offered by the veteran in 
support of her claim(s) for service connection.  [redacted] 
writes that she has checked the veteran's pressure and driven 
her to doctors appointment and watched her suffer from 
illnesses and that the veteran seems distant an often 
depressed.  [redacted] writes that the veteran is often 
fatigued and has restless nights and that she calls him 
unable to sleep.  He states that she spends most of her time 
during the day sleeping and cannot work.  The content of 
these letters is not probative of the occurrence of an in-
service stressor.  See Layno v. v. Brown, 6 Vet. App. 465, 
470 (1994).  

However, these letters, taken together with the veteran's 
letter of that same date, are probative evidence that the 
veteran is not credible and evidence of manipulation on her 
part to bolster her claims with unreliable statements from 
other individuals; statements executed at the veteran's 
direction.  Both the veteran's letter of April 30, 2003 and 
[redacted]'s and [redacted]'s letters of that same date were 
obviously created at the same time, place, and with the same 
technology.  All letters are typed in italics, each has 
letterhead of the same unique form, with the name printed in 
red.  [redacted]'s and [redacted]'s letters both report the same 
symptoms and are more or less "form letters."  

Under the facts of this case, these peculiarities strongly 
suggest that these letters were merely dictated with the 
veteran and [redacted] and [redacted] present.  While these 
peculiarities alone would not necessarily raise concerns as 
to credibility, in this case they fit so well with the 
general tenor of the veteran's propensity for fabrication of 
history as to constitute further evidence that neither this 
veteran nor the witnesses that she enlists in pursuit of VA 
benefits are to be believed.  Therefore, although these 
letters are not probative of the occurrence of an in-service 
stressor, the letters are found to be evidence that the 
veteran is not credible and that the lay evidence she submits 
is not credible.  

In June 2003, the veteran underwent a VA mental health 
examination.  She reported that the trauma she suffered 
during service involved driving a vehicle into combat areas.  
She reported two accidents occurring in Saudi Arabia, one in 
which she ran off the road and one in which her vehicle hit a 
land mine and she sustained a head injury.  

The veteran's story of a motor vehicle accident has 
metamorphosed into an assertion of a combat stressor.  What 
she had previously reported as her vehicle falling in a hole 
or as "I'm not sure if I drove over a landmine" has 
undergone further transformation into an assertion, as fact, 
that she encountered a land mine.  The Board does not find 
that this report is evidence that the veteran engaged in 
combat with the enemy.  The report is merely more evidence 
that the veteran is not credible.  

In providing a post-service history, the veteran reported 
that her father died suddenly in October 1993 from a 
myocardial infarction and her mother died in February 1994, 
also from a myocardial infarction.  

Again, the veteran's historical reports are inconsistent.  In 
her August 2002 report she stated that, in December 1990 she 
was refused excused absence to attend to her ailing mother 
who had suffered a heart attack.  She also strongly implied 
that the death of her parents took place shortly after her 
return from Saudi Arabia.  As she has claimed their deaths as 
well as her fiance's death as in- service stressors, she has 
alleged that her parents died while she was in service.  
However, in this June 2003 account, she places their deaths 
not only more than two years after her return from Saudi 
Arabia, but after her separation from active service.  

Again, this inconsistency is more evidence against the 
veteran's claim as it shows that she is not credible, 
undermining all claims with the VA.

Turning back to that June 2003 examination report, the report 
notes the veteran's report that following the deaths of her 
parents, she became depressed and moved to Texas to live with 
a friend.  She stated that she then returned to Little Rock, 
and joined the Army Reserves, in which she remained active 
until 1996.  Significantly, the examiner recorded 
"[h]owever, during that period, she states that she was 
physically raped and sustained a severe traumatic experience 
as a result of that."  

The examiner provided a diagnosis of major depressive 
disorder and stated that the veteran's mood disorder appeared 
to be unrelated to circumstances or situations related to 
active military service, providing yet more evidence against 
this claim.   

This is the first report of a rape, but it is a report of a 
rape occurring after separation from active service.  

In a November 6, 2003 VA outpatient mental health clinic 
note, a clinician documented the veteran's report of sexual 
abuse during service as follows:

[The veteran] states that she was 
sexually abused in 1990 while she was 
stationed in Saudi Arabia during the gulf 
war, she also states that she got Herpes 
from that incident.  She also reports 
that she was driving a vehicle as part of 
her duties and hit a land mine and was 
knocked unconscious for a few minutes.  
She reports that she has had difficulty 
sleeping since 1990 due to recurring 
nightmares of both those incidents.  

Further along in the notes, the clinician reported additional 
history provided by the veteran as follows:

She reports that her parents both died in 
the early 90s and that this was hard on 
her because she was close to them.  She 
states that her fiance died of a heart 
attack in 1993.  She reports that she had 
a miscarriage in 1990.  She states that 
she was mentally, physically, and 
sexually abused by her boyfriend in 1995.  
She states that she broke up with her 
boyfriend in 1995 and subsequently came 
to her house and sexually abused (raped) 
her.  She got pregnant as a result of 
that incident had had a daughter that she 
states "is my whole life."

In a section for past and current history of abuse and 
neglect, the examiner provided that the veteran was sexually 
and mentally abused and that the veteran had reported this to 
her superior.  This history section also includes the 
veteran's report of sexual, physical, and mental abuse by her 
boyfriend in 1995.  This clinician diagnosed chronic PTSD.  

The veteran's report documented in this November 2003 note is 
not believable.  Although the veteran underwent numerous 
laboratory tests for disease during service, there is no 
report that the veteran had herpes.  Furthermore, by this 
account, the veteran was raped both during service and post-
service, yet there is no earlier report of any rape.  
Finally, here the veteran characterizes her in-service 
abortion as a miscarriage which conflicts with earlier 
reports.  

In January 2004, the veteran submitted another completed PTSD 
information form.  She numbered four alleged stressors as 
"1. Vehicle crash  2. Rape  3. Death of fiancee, mother, 
father, and loss of baby.  4. Current sickness and 
nightmares."  She also indicated that the vehicle crash 
occurred in December 1993, the rape in February 1994, the 
death of her fiance as in October 1993, and her current 
sickness and nightmares as past to present.  As to location, 
she indicated that the vehicle crash and rape occurred in 
Saudi Arabia and that the deaths occurred while she was 
stationed in Texas.  

The dates, once again, the veteran has listed do not 
correspond to dates during which she was in active service.  
December 1993 does not correspond with the time she was 
stationed in Saudi Arabia.  This is evidence against the 
veteran's claim because it tends to show that either any PTSD 
is the result of post-service events or that the veteran is, 
once again, inaccurate in her history and thus not credible.  
The Board finds the latter much more likely.  

In a letter accompanying this completed form, the veteran 
provided details as to the alleged stressors.  She reported 
two accidents in Saudi Arabia.  The first was the one 
previously described in which she reported that her vehicle 
sank in the sand, although in this letter she did not mention 
that she or anyone else suffered any injuries.  As to the 
other alleged stressor, she stated that she ran off the road 
into a ditch and hit her head.  She stated "I was never 
treated for these accidents.  I requested several times and 
often complained of headaches."  

This report is contradicted by the record.  There are no 
reports in the service treatment records of the veteran 
seeking treatment for headaches related to a motor vehicle 
accident.  Furthermore, she here reports that her parents 
died while she was in service but, as detailed above, earlier 
reported that they died after her release from active 
service.  This is more evidence against her claim.  

Letters dated January 13, 2004 signed by [redacted] and [redacted] 
are also of record but add no significant information.  
Their statements that the veteran suffered from PTSD upon 
return from the Gulf War are not competent evidence because 
[redacted] and [redacted] have not demonstrated that they have 
the medical knowledge necessary to diagnose PTSD.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

In April 2004, the veteran underwent a VA examination in 
connection with her claimed PTSD.  The examiner conducted a 
thorough review of her claims file and provided a detailed 
longitudinal summary.  In short the examiner found the 
veteran to not be credible.  

The examiner summarized the history of the veteran's claims 
for service connection and her reports of in- service 
stressors.  The examiner's summary is consistent with that 
already detailed above.  He noted the inconsistencies of the 
history reported by the veteran over the years.  Clear from 
the examiner's detailed noting of the inconsistencies in the 
veteran's reports is that these inconsistencies led to his 
conclusion that the veteran's psychiatric symptoms were 
unrelated to her service.  

During the April 2004 examination, the veteran reported that 
she hit a land mine while driving in the desert and that she 
and another soldier were buried in the sand for an 
undetermined period of time and that both were unconscious.  
She reported the second incident of running off the road.  As 
to her sexual assault, she stated that in March of 1991, a 
soldier attacked her when she was on the way to the shower.  
She implied that her later pregnancy was a result of this 
attack.  

The examiner stated that he did not find her report of 
traumatic events to be credible.  He diagnosed major 
depression with onset a year or more after release form 
active duty and apparently not bearing any relationship to 
her service.  The examiner's findings are more evidence that 
the veteran is not credible and thus, more evidence against 
her claim.  

Accompanying her July 2004 substantive appeal, was a letter 
providing further description of her alleged stressors.  
First she requested service connection for uterine fibroids 
reporting that these first occurred during service and 
increased in severity to the point that she was told that she 
needed a hysterectomy.  She then addressed her alleged PTSD 
stressors, stating:  

I never told the doctors I got herpes 
from 'the rape in Southwest Asia.  I 
stated that I was raped in Saudi Arabia 
and upon returning to the states I was 
diagnosed with a sexually transmitted 
disease Chlaymidia (sic) in 1991.  Also I 
found out I was pregnant and due to 
circumstances I became severely depressed 
and was hospitalized.  I was engaged to 
be married prior to going to Southwest 
Asia.  I was unsure if I was carrying my 
financee child or from the rape.  My 
fiancee died in 1993.  It has been 
difficult for me to discuss the rape 
because it was not something I wanted to 
talk about but something I wanted very 
much to forget.  Just the thoughts of the 
rape makes me embarrassed and ashamed.  
It is hard for me to enjoy sex to this 
date because of the past traumas.  Even 
though I have met a loving man that 
respects and loves me it is difficult to 
enjoy making love.  I have counseled with 
numerous doctor's at the mental hygiene 
clinic at the Veteran's hospital in North 
Little Rock and all have diagnosed me 
with PTSD.  The rape was a horrifying 
experience but also hitting a landmine, 
and waking to find myself submerged in 
the ground was another.  My request is 
that I be granted 100% service connection 
for PTSD."  

The veteran's report of a rape while stationed in Saudi 
Arabia conflicts with her report of a rape occurring while in 
the Reserves after the death of her mother in 1994.  If the 
veteran had indeed been the victim of rape during her tour in 
Saudi Arabia, as she has alleged, then the report of the 
alleged 1994 rape would almost certainly have contained a 
reference to the earlier rape.  This is more evidence that 
the veteran is not believable because it shows that the 
veteran has fabricated her accounts of being a rape victim.  
The Board does not believe that the veteran was the victim of 
a rape during service.  

Even more probative of the veteran's propensity for untruth 
is her statement that she did not know if she had become 
pregnant with her fiance's child or as a result of the 
alleged rape.  However, the veteran returned from Saudi 
Arabia in April 1991, but her first documented pregnancy 
after her return is from January 1992, with a negative 
pregnancy test in December 1991, and her abortion was in 
March 1992.  The physiological impossibility of her story as 
related in the July 2004 statement is more evidence against 
her claim.  

As to the veteran's report of encountering a landmine, this 
is completely incredible.  As described above, she went from 
initially reporting no history of head trauma, to possibly 
once hitting her head on a vehicle, to a violent accident in 
which a fellow soldier's head went through the windshield, to 
hitting a land mine, to being buried unconscious in the sand 
following an encounter with a land mine.  

Records received by VA from the Social Security 
Administration (SSA) include a November 16, 2004 mental 
status report from Behavior Management Systems Inc. This 
report addressed the veteran's level of adaptive functioning, 
essentially finding that the veteran was able to care for 
herself on a daily basis depending on the intensity of her 
back pain.  As to her mental status, the clinician noted: 

Claimant stated she suffers from Post 
Traumatic Stress Disorder (PTSD) 
migraines, back pain and emphysema.  
These symptoms began in 1993 after being 
raped while serving in the Gulf War.  
During that same year, while driving a 
military vehicle, she hit a land mine, 
was ejected from the vehicle and regained 
consciousness in a "deep hole" in the 
sand.  

Thus, by November 2004, what had originally been a 
recollection of "possibly" hitting her head in a motor 
vehicle accident (in which her vehicle fell into a hole) had 
been transformed into running over a land mine, being ejected 
from the vehicle, and the veteran, rather than the vehicle, 
being buried in a hole.  

An SSA disability determination form shows that the veteran 
was found to have disability that began in January 2004, 
consisting of PTSD and dysthymic disorder.  While this is 
some evidence favorable to her claim for VA benefits, the SSA 
findings are not binding or controlling as far as whether or 
not the veteran's alleged illnesses satisfy the criteria for 
service connection.  Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991) (finding that while SSA's factual determinations 
are probative, their ultimate conclusions are neither binding 
nor controlling upon VA).  Regardless of whether the SSA 
believed the veteran as to events she has alleged occurred 
during service, the Board does not.  

In a letter dated in March 2005, the veteran reported that 
her motor vehicle accidents could be verified by [redacted], 
whom she stated she had recently contacted and remembered the 
accident.  She also stated that VA should try to locate Major 
[redacted] and Captain "B." officers she stated supervised 
her work unit.  She stated that both were witnesses.  She 
also provided that the soldier who's "head had burst through 
the window" during the land mine encounter would remember 
the stressor.  She described symptoms such as migraines, 
dizziness, vision problems, nose bleeds, and popping in her 
ears and eyes, which she attributed to these alleged 
accidents.  She discussed her uterine fibroids, which she 
stated had onset during service.  Finally, she stated "I 
would love to get married someday but, I can't even enjoy 
sexual relations because of the pain and discomfort, due to 
fibroids."  

A letter dated March 9, 2005 signed by [redacted] is also of 
record.  This is a "To Whom It May Concern" letter with the 
veteran's symptoms and conditions, those which she has sought 
service connection, typewritten with blank lines to be filled 
in by the alleged witness.  Regardless of these indices of 
unreliability, the letter is no more than a description that 
the veteran has headaches and has not been the same since she 
returned from Southwest Asia.  The letter is not credible and 
is of no probative value.  

In a letter received by VA in November 2005, the veteran 
reported that she had recently contacted [redacted], whom she 
identified as a fellow soldier who had served with the 
veteran in Southwest Asia and whom, the veteran stated, 
recalled the vehicle accident or incident in which she was 
injured.  The veteran stated "I recall this incident to well 
and I know now that apparently my Commanding Officers done a 
poor job to document this accident however the motorpool had 
to order a complete windshield to replace the windows."  The 
veteran stated that everyone in the unit knew of the accident 
and could verify the accident.  She reported that Captain T. 
was the commanding officer for the HHC 1 st Cavalry Division, 
Fort Hood Texas and that she was assigned to G5 section under 
Major [redacted] and that Staff Sergeant [redacted] was her 
direct supervisor.  

In referring to her alleged in-service stressors, the veteran 
stated the following:  

If hitting a landmine is not an in-
service stressor than I dont know what 
else is.  I am requesting to be 
compensated for my pain & suffering and 
illness.  Also I was attacked twice.  The 
1st time was while in SW Asia and the 2nd 
time happened after I got out in 1993.  
Apparently there was a misunderstanding 
about the rape.  

This is no more than an attempt by the veteran to explain 
away her earlier fabrications.  This further demonstrates the 
veteran's lack of credibility.  

Accompanying the veteran's November 2005 letter, is a letter 
signed by [redacted] dated in October 2005.  In this letter, 
[redacted] states that she served with the veteran in Saudi 
Arabia in 1990-91.  She reports that the veteran: 

was involved in a few accident the most 
severe was involving a military vehicle 
overturning.  [The veteran] was mildly 
hurt.  But has had constant pain in her 
back and neck for several years.  She has 
also had some female problems with the 
urethra and glands."  This letter makes 
no mention of a sexual assault.  

The Board affords this letter no probative value.  The 
description of the motor vehicle accident is not consistent 
with the any of the various accounts provided by the veteran.  
This letter has the tenor of a repetition of what the veteran 
has told its author, but the author has essentially failed to 
accurately note.  It is not the account of someone who 
observed the alleged accidents with her own senses, and 
therefore has no probative value.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  

In January 2006, VA received a letter signed by [redacted] 
who identified himself as a retired Lieutenant Colonel of the 
U.S. Army.  The letter states that the veteran was assigned 
to his command during the Persian Gulf War in 1990-1991.  He 
states that the veteran, whom he refers by her first name, 
was injured in a vehicle crash while in the desert.  The 
letter contains no details.  

The Board affords this letter little probative value.  At 
best, the letter has the character of a statement made less 
from memory and more in an effort to please someone who 
contacted the author for assistance.  The complete lack of 
any details of the vehicle crash also reduces the probative 
value of this letter.  In particular, if the Lieutenant 
Colonel in charge of the unit in which the veteran served 
actually remembers the vehicle crash, some 15 years later, it 
is reasonable to assume that the crash was significant.  That 
such a significant event occurred but is noted nowhere in the 
veteran's records is highly unusual.  More likely, the event 
did not occur and the Lieutenant Colonel is merely operating 
from a false memory sparked by the veteran.  Evidence that 
the veteran likely manipulated this "memory" is the 
reference in the letter to the veteran's service connected 
disabilities, including the percentages assigned for each 
disability, and a laundry list of the veteran's symptoms.  

In July 2007, the veteran underwent a VA examination to 
determine the severity of her service-connected vertigo.  She 
provided a history of events she claims occurred during 
service in Saudi Arabia, recorded in the report as follows:

the patient states that her vehicle she 
was driving hit a land mine and exploded 
and she was unconscious for a few 
minutes.  She stated that since then, she 
has had a bad headache and included many 
acute problems afterwards, she states, 
including female problems, bleeding, 
sharp pain in her legs, and she also 
complains of blurred vision and seeing 
spots.  

This examiner stated that the service medical records at one 
point indicated that the vehicle hit a ditch or a pit.  This 
is inaccurate.  Whether the examiner did or did not know the 
difference between service medical records and early VA 
records, the service medical records are part of the claims 
file and do not mention a motor vehicle accident occurring in 
Saudi Arabia or anywhere in the Persian Gulf.  

This is more evidence against her claim because it shows that 
the veteran continues to elaborate on her fabrications.  What 
was initially medically unexplained headaches and dizziness, 
became dizziness and headaches associated with hitting her 
head in a motor vehicle accident when the vehicle allegedly 
hit a hole in the sand, and then was transformed to 
involvement in a land mine explosion.  

Further evidence that this veteran is generally not to be 
trusted in her accounts is found in a November 2007 report of 
VA medical examination for respiratory disease.  The examiner 
commented that the veteran was somewhat evasive about 
answering questions and that the information had to be 
gleaned mainly from the claims file.  The examiner also 
stated that there was some question as to the veteran's 
cooperation on the pulmonary function tests.  This 
evasiveness and suspected lack of cooperation on testing is 
consistent with the Board's finding that the veteran is not 
credible.  

On March 4, 2008, the RO sent the veteran the notice letter 
informing her of the special evidentiary requirements for 
claims for service connection for PTSD based on personal 
assault.  In a writing dated March 13, 2008, the veteran 
stated as follows:  "In response to your letter here is a 
copy of a letter from a soldier whom served in the Persian 
Gulf War with me ([redacted]).  She is a fellow soldier 
whom I confided in and have remain in contact with."  
Accompanying this statement was a letter signed by [redacted], 
who, as in the letter dated in October 2005, reported 
that she served with the veteran in Saudi Arabia during 
Desert Storm/Desert Shield.  

Of interest is the letter signed by [redacted] is dated 
March 21, 2008, nine days before the statement from the 
veteran reporting that she was enclosing the letter.  The 
Board finds that this is strong evidence that the letter 
signed by [redacted] is simply one more fabrication in the 
long list of falsehoods perpetrated by the veteran.  

In that letter, [redacted] states that at she met the veteran 
during service in Fort Hood Texas in April 1990 and that she 
and the veteran were deployed to Saudi Arabia in October 1990 
for a 6 month tour.  [redacted] states in pertinent part:

But I do remember about mid tour [the 
veteran] started to isolate herself and 
becoming depressed.  This was also a 
changing of her job which I later found 
out she had been sexually assaulted 
(raped).". . . When we returned to Fort 
Hood, Texas in April of 1991.  She 
confided in me about the sexual assault.  
[The veteran] suffered terribly from this 
she found out she had contracted clymadia 
(STD) and found out she was pregnant 
which she miscarried.  [The veteran] was 
devastated an (sic) felt that her 
superiors didn't help her mentally, by 
them moving her out of the areas and 
another job only made her more depressed 
and isolation was a major set back for 
her."  

That this individual provided an earlier letter describing 
the veteran's alleged in-service stressors without mentioning 
the alleged rape, and then provides this letter which does 
attest to the alleged rape, is evidence that [redacted] 
statements have no probative value.

The magnitude of the veteran's nonconsistent and noncredible 
statements (and those letters she has provided to the VA to 
support her claims) are overwhelming, to the point that any 
information she provides to the VA regarding any claim must 
be placed into serious question.  Simply stated, the Board 
finds that the veteran's statements, as a whole, provide 
evidence against all her claims.

The Court has made it clear that the Board, if it rejects 
evidence in the form of the veteran's statements and the 
statements of others supporting the claim or claims, must 
provide clear reasons and bases for the decision.  In light 
of the veteran's numerous letters to the VA, her many claims 
to the VA, the fact that this issue has been to the Court, as 
well as her elaborate efforts to confirm stressors in service 
by way of statements from others, to avoid a further joint 
motion the Board has had to be, very regrettably, 
unambiguously clear regarding the reason it is denying this 
claim:  The veteran is fabricate statements, both from 
herself and others, to obtain VA benefits.  

In summary, the numerous inconsistencies in the veteran's 
reports of her alleged in-service stressors, her suspect 
letters from other persons offered to bolster her alleged 
stressors, and the complete lack of any contemporaneous 
evidence of any of the veteran's alleged stressors provides 
overwhelming evidence against a finding that the veteran 
encountered a land mine or that any of the events claimed as 
non-combat stressors occurred.  This evidence outweighs the 
minimally probative accounts offered in letters in support of 
her claim.  For these reasons, the Board finds that the 
veteran did not engage in combat with the enemy and that none 
of the in-service stressors alleged by the veteran occurred.  
Hence her claim for service connection for PTSD must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).  

Special Monthly Compensation

In November 2006, VA received a claim from the veteran 
requesting aid and attendance for "cooking, cleaning, yard 
work, car detailing & wash hair management etc.", stating 
"[t]hese tasks are difficult due to my disabilities."  

Special monthly compensation is payable to a veteran who, as 
a result of service-connected disabilities, is so helpless as 
to need or require the regular aid and attendance of another 
person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  A 
veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to five 
degrees or less (clearly not indicated in this case); (2) is 
a patient in a nursing home because of mental or physical 
incapacity (also not contended in this case); or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 
3.351(c).

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress herself, or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the veteran to feed herself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to her daily environment.  38 
C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was not required that all of the disabling conditions 
enumerated in the provisions of 38 C.F.R.  § 3.352(a) be 
found to exist to establish eligibility for aid and 
attendance and that such eligibility required at least one of 
the enumerated factors be present.  The Court added that the 
particular personal function which the veteran was unable to 
perform should be considered in connection with his or her 
condition as a whole and that it was only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  

In this case, all evidence contained in the claims file 
indicates that the veteran is not blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to five 
degrees or less; or that she is a patient in a nursing home 
because of mental or physical incapacity.  It thus appears 
that the veteran's claim is based solely on a factual need 
for aid and attendance of another person under the criteria 
set forth in 38 C.F.R. § 3.352(a).  The preponderance of the 
evidence of record demonstrates that the veteran's service 
connected disabilities do not result in such need.  

Disabilities for which the veteran has been granted service-
connection are restrictive lung disease (claimed as shortness 
of breath due to undiagnosed illness, rated at 60 percent; 
positional vertigo, rated at 30 percent; and constipation 
with rectal bleeding [Environmental Hazard in Gulf 
War/Undiagnosed Illness], rated at 10 percent.  

In this regard, it is important to not that many of these 
service-connected disabilities and their evaluations are 
based on the subjective statements of the veteran.  For 
reasons clearly noted above, the veteran's subjective 
statements are not believable, which only provides evidence 
against this claim.  

In December 2006, VA received another statement from the 
veteran stating that she had difficulty on a daily basis with 
simple household chores, including what she described as 
"person hygiene care (hair)" and running her home.  She 
remarked that she was a single parent with numerous health 
issues and "could benefit tremendously with aid and 
attendance."  

Included with that December 2006 statement, was a completed 
MEDICAL STATEMENT FOR CONSIDERATION OF AID AND ATTENDANCE, 
VDVA Form 10, signed by a physician.  The physician provided 
that the veteran was able to walk unaided, able to feed 
herself, did not need assistance in bathing or tending to 
other hygiene needs, was not confined to bed, was able to sit 
up, is not blind, can leave home without assistance, and does 
not require nursing home care.  The physician also stated 
that there were no other pertinent facts which show the 
veteran's need for aid and attendance.  The physician stated 
that the only times that the veteran is in need of assistance 
is when she is experiencing vertigo, a condition which the 
physician stated is episodic.  This completed Form 10 is 
strong evidence against the veteran's claim.  

A February 2007 writing signed by the physician who signed 
the Form 10 provides

[the veteran] has restrictive lung 
disease which results in significant 
limitation of moderately exert ional 
(sic) activities and would benefit from 
assisting with housekeeping chores.  She 
is capable of self care and attending to 
other minimally exert ional (sic) 
activities of daily living.  

This is more evidence against the veteran's claim for special 
monthly compensation because this evidence shows the veteran 
is capable of self care.  The evidence shows only that the 
veteran may benefit from aid and attendance.  This is true 
for all veterans with disability.  Indeed, aid and attendance 
in housecleaning, washing a car, and lawn care would be of 
benefit to anyone, regardless of disability.  The test for 
special monthly compensation is not whether the veteran could 
benefit from such aid and attendance or whether the tasks 
that another person could perform for the veteran are 
difficult for the veteran to perform.  Rather the test is one 
of true need.  The criteria for this need are set out in the 
regulations specified above.  The veteran does not have this 
need.  

In her notice of disagreement, the veteran asserted that her 
vertigo and shortness of breath are not episodic, stating 
instead that she suffers from vertigo daily.  All evidence of 
record indicates that only the veteran's vertigo results in 
her requiring any assistance.  The disability picture 
presented in the claims file is not one of the veteran 
experiencing vertigo so often as to prevent her from caring 
for herself to the extent provided in 38 C.F.R. § 3.352(a).  
Hence, her vertigo is episodic and is not a basis for 
granting special monthly compensation.  

As to the need of regular aid and attendance based on her 
restrictive lung disease, the Board finds that evidence 
contained in the claims file shows that the veteran's 
respiratory disability is not so severe to cause a need of 
regular aid and attendance.  

In particular, a November 2007 report of VA medical 
examination for respiratory disease shows mild symptoms.  
Furthermore, the narrative history, medical findings, and the 
examiner's comments, found in that report, are evidence that 
the veteran is less than accurate as to her reports of 
respiratory difficulty.  

Not only does this testing provide evidence against this 
claim, it undermines the current evaluation. 

That narrative history includes the veteran's report that her 
respiratory difficulty results in her inability to do more 
than limited housework, that she gets short of breath, dizzy, 
disoriented, and nauseated with activity.  The examiner 
provided that the veteran has had numerous pulmonary function 
tests documented in the claims file back to 1993 and that 
these tests consistently show slightly reduced pulmonary 
function test results.  As an impression, the examiner stated 
that the veteran has probable moderate chronic obstructive 
pulmonary lung disease.  These statements are evidence that 
the veteran's restrictive lung disease is not as disabling as 
she claims.  

The examiner stated that the veteran was somewhat evasive 
about answering questions and that the information had to be 
gleaned mainly from the claims file.  The examiner also 
stated that there was some question as to the veteran's 
cooperation on the pulmonary function tests.  This 
evasiveness and suspected lack of cooperation on testing is 
evidence that the veteran is not credible in her reports of 
need for aid and attendance.  

Similarly, in a report of a VA examiner's July 2008 review of 
pulmonary test results, a clinician opined that the most 
reliable and informative pulmonary test results showed the 
veteran to have mild to moderate chronic obstructive 
pulmonary disease.  

The November 2007 and July 2008 findings and opinions are 
evidence that the veteran's restrictive lung disease does not 
render the veteran so helpless as to require the regular aid 
and assistance of another person.  

In January 2008, the veteran received a letter signed by 
Bertha R. that stated that she knew of the veteran's 
disabilities "due to the Persian Gulf War.  She does have 
limited abilities, periodically having to be bed written 
(sic) during these attack conditions."  This letter is not 
evidence of the veteran's need of regular aid of attendance.  
Rather it is evidence only that the veteran periodically 
retires to bed.  The limited probative value of this letter 
is outweighed by the statements of the physician described 
above and the medical evidence of record.  

There is no evidence that the veteran's service- connected 
disabilities render her unable to keep herself clean and 
presentable; the fact that she would find it helpful to have 
someone assist her with hair maintenance is not evidence that 
she is unable to keep herself clean and presentable.  Indeed, 
as recently as August 2007, VA outpatient mental health notes 
indicate that the veteran was well groomed.  

There is no evidence that the veteran's service- connected 
disabilities result in need of adjustment of any prosthetic 
or orthopedic device, render her unable to feed herself due 
to loss of coordination of upper extremities or due to 
extreme weakness, render her unable to attend to the wants of 
nature due to any incapacity, or cause her to require any 
care or assistance to protect her from the hazards or dangers 
incident in her daily environment.  Indeed, the physician's 
December 2006 and February 2007 statements are strong 
evidence that none of these conditions are present.  

The veteran's asserted need of aid and attendance amount to 
complaints that her shortness of breath makes it difficult to 
do housework and she has difficulty functioning when she gets 
dizzy.  This is not a need for aid and attendance within the 
meaning of VA regulations.  

The evidence of record is overwhelmingly against the 
veteran's claim for special monthly compensation based on the 
need for aid and attendance.  There is no evidence favorable 
to this claim.  Hence, the appeal as to this matter must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).  

TDIU - earlier effective date

In a rating decision mailed to the veteran April 28, 2006, 
the RO granted a TDIU effective May 13, 2005, based on a 
claim received on that date.  

In an earlier decision, issued in July 2003, the RO had 
denied a TDIU.  The veteran did not appeal that decision and 
the decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2008).  The next communication from the 
veteran seeking a TDIU was received by VA on May 13, 2005.  

Generally decisions that have become final may not be revised 
or revisited.  The only exception that is applicable in a 
request for an earlier effective date of a grant of benefits 
is a finding of CUE in an earlier decision.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  As stated in the 
INTRODUCTION to the instant decision, the Board has referred 
the matter of CUE alleged by the veteran to the RO to address 
in the first instant.  The Board confines its review of the 
record in this decision to that evidence not of record at the 
time of the July 2003 decision.  To do otherwise would be 
tantamount to revisiting the July 2003 decision.  

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one such 
disability, it must be rated at 60 percent or more; if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional 
disability must bring the combined rating to 70 percent or 
more.  Id.  If the applicable percentage standards enunciated 
in 38 C.F.R. § 4.16(a) are not met, an extra-schedular rating 
is for consideration where the veteran is otherwise 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b).

The veteran's service connected disabilities are as follows:  
Restrictive lung disease (claimed as shortness of breath due 
to undiagnosed illness, evaluated as 60 percent disabling 
since May 2001; positional vertigo, evaluated as 30 percent 
disabling since February 2001, and constipation with rectal 
bleeding, evaluated as 10 percent disabling since May 2002.  
Hence, her disagreement with the date assigned for a TDIU is 
properly analyzed under 38 C.F.R. § 4.16(a).  

A TDIU is a claim for an increased rating.  See Ross v. 
Peake, 21 Vet. App. 528, 532 (2008) (citing Wood v. 
Derwinski, 1 Vet. App. 367 (1991) for holding that an 
application for unemployability compensation was an 
application for "increased compensation").  The effective 
date rules for increased compensation apply to a TDIU claim.  
See Hurd v. West, 13 Vet. App. 449 (2000).  

Unless specifically provided otherwise, the effective date 
for an award based on a claim for increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of 
an award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year of that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  

A specific claim in the form prescribed by the Secretary of 
VA must be filed for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2008).  Any communication or 
action indicating intent to apply for one or more VA benefits 
may be considered an informal claim.  38 C.F.R. § 3.155 
(2008).  Such an informal claim must identify the benefit 
sought.  An "application" is defined as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2008); see also Rodriquez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

38 C.F.R. § 3.157 (2008) provides that once a formal claim 
for pension or compensation has been allowed or a formal 
claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of certain evidence will be accepted as an informal 
claim.  This certain evidence includes a report of 
hospitalization by VA or uniformed services and evidence from 
a private physician or layman when the evidence furnished by 
or in behalf of the claimant is within the competence of the 
physician or lay person and shows a reasonable possibility of 
entitlement.  Id.

The claims file is absent for a request for a TDIU between 
July 2003 and May 13, 2005, May 13, 2005.  Similarly, no 
evidence of record during that period could be construed as a 
formal or informal claim for a TDIU under the statute and 
regulations just describe.  It follows that May 13, 2005 is 
the date of claim for a TDIU.  

Thus, an award of an increased rating in this case could be 
the date of claim, May 13, 2005; the date entitlement arose 
if later than May 13, 2005; or as early as May 13, 2004, but 
only if it was ascertainable prior to May 13, 2005 that she 
was unemployable due solely to service-connected 
disabilities.  The analysis reduces to whether it was 
ascertainable earlier than May 13, 2005, that the veteran 
could not secure or follow a substantially gainful 
occupation.  

In her May 2005 claim, the veteran reported that service-
connected disabilities involving her lungs, vertigo, and 
depression prevented her from securing or following a 
substantially gainful occupation.  Also in May 2005, the 
veteran filed a claim for an increased rating for her 
service-connected lung disability, claiming that the 
disability had worsened.  The Board notes that neither in May 
2005 nor now, has service connection been established for 
depression.  

Associated with the claims file are SSA disability records 
which provide evidence against assigning a date earlier than 
May 2005 for a TDIU.  These records indicate that, for the 
purposes of SSA disability benefits, the veteran became 
disabled in January 2004.  However, the SSA records do not 
indicate disability due to vertigo, lung disease, or 
constipation.  These records are therefore evidence against 
assigning an earlier effective date for a TDIU.  

A July 2004 VA examination report concerning the veteran's 
vertigo is more evidence is of record but does not indicate 
that the veteran's vertigo results in her inability to secure 
and follow a substantially gainful occupation.   

VA treatment records for the period covering July 2003 to May 
2005 contain reports of treatment for her respiratory 
disability, including numerous diagnostic tests.  These 
records present a picture of relatively mild respiratory 
symptoms and test findings.  These records do not provide 
evidence that the veteran's respiratory disability rendered 
her unable to secure and follow a substantially gainful 
occupation.  A September 2004 report of pulmonary function 
tests contains a computerized interpretation of "Mild 
obstructive disease."  This is evidence against a finding 
that the veteran's respiratory disability resulted in an 
inability to secure and follow a substantially gainful 
occupation as of September 2004.  

The record contains no credible evidence to indicate that the 
veteran's service connected constipation results in the 
inability to obtain and follow a substantially gainful 
occupation.  

The record provides only evidence against a finding that the 
veteran's service connected disabilities rendered her unable 
to secure and follow a substantially gainful occupation prior 
to May 13, 2005 (or even at this time, for reasons cited 
above).  There is no evidence to the contrary.  Hence, it is 
not factually ascertainable that the veteran satisfied the 
criteria for a TDIU prior to May 13, 2005.  Hence her appeal 
as to the date assigned for a TDIU must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, VCAA notice provided to the veteran had minor 
defects in timing.  However, those defects do not indicate 
that any corrective action need be taken prior to 
adjudication of the issues on appeal.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that any error by VA in providing the notice required by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  The 
Federal Circuit stated that requiring an appellant to 
demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro- claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

With regard to the veteran's claim for service connection for 
PTSD, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in July 2002, August 2002, December 2003 
and May 2004.  The July and August 2002 letters were sent 
prior to the initial RO decision in this matter.  These 
letters informed the veteran of the evidence necessary to 
substantiate her claim for PTSD, for other than her claim 
based on personal assault.  These letters also informed the 
veteran of the veteran's and VA's respective duties for 
obtaining evidence.  These letters did not inform the veteran 
of how VA assigns disability ratings and effective dates.  
The later letters provided additional notice.  

Of note is that the claim that triggered VCAA notice was 
received by VA in March 2002.  That claim did not trigger any 
notice with regard to a claim for PTSD based on personal 
assault because the veteran did not mention a personal 
assault stressor until 2003.  Special notice requirements for 
service connection claims for PTSD based on personal assault 
are addressed at 38 C.F.R. § 3.304 but predate enactment of 
the VCAA in November 2000.  See Patton v. West, 12 Vet. App. 
272 (1999).  

Regardless, the letters sent to the veteran in July and 
August 2002 informed the veteran that she could submit 
statements of persons who knew the veteran at the time of the 
event giving rise to her claim as well as evidence from 
hospitals, clinics, physicians, and others not associated 
with the military or VA.  A letter sent to the veteran in 
March 2008 provided her with complete notice as required by 
38 C.F.R. § 3.304(f) for claims for service connection for 
PTSD based on in-service personal assault.  

To the extent that this notice particular to the veteran's 
claim for PTSD based on personal assault did not precede the 
initial adjudication by the RO, the Board acknowledges that 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO) see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of the letter 
sent to the veteran in March 2008 that fully addressed the 
specific notice applicable to claims for PTSD based on 
personal assault.  Although the notice letter was not sent 
before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the veteran.  
The veteran has demonstrated that she understood the notice 
provided as she subsequently submitted evidence consistent 
with that notice letter, namely the March 2008 letter from 
Colette B described in the substantive portion of this 
decision. 

Although there has been no readjudication by the RO since the 
March 2008 notice letter, the Board sent the veteran a letter 
in October 2008 asking her if she wanted the RO/AMC to review 
evidence that she submitted in response to the March 2008 
notice letter.  The veteran replied that same month that she 
waived her right to have the RO/AMC review the evidence in 
the first instance and wished for the Board to proceed with 
adjudication.  Based on this response and the submission of 
the additional evidence, the Board finds that the timing of 
the March 2008 letter did not affect the fairness of the 
adjudication of her claim.  Therefore, the Board does not err 
by this adjudication of her appeal.  

Notice with regard to assignment of disability ratings and 
effective dates has not been provided to the veteran in a 
letter specifically addressing her claim for service 
connection for PTSD.  However, as the RO denied service 
connection for this claim and the Board here denies her 
appeal, no disability rating or effective date will be 
assigned for this condition.  Hence, as a matter of law, 
there can be no prejudice to the veteran resulting from this 
defect in notice.  

As to the veteran's claim for a TDIU, the VCAA duty to notify 
was satisfied by letters sent to the veteran in December 2005 
and May 2006.  The December 2005 letter was sent to the 
veteran prior to the initial adjudication of her claim by the 
RO.  That letter informed the veteran of the evidence 
necessary to substantiate her claim and of the veteran's and 
VA's respective duties in obtaining evidence.  This letter 
was properly tailored to a claim for a TDIU.  Absent from 
this letter was notice as to how VA assigns effective dates.  

The VCAA duty as to how VA assigns effective dates, with 
regard to the veteran's claim for a TDIU, was satisfied by 
way of the letter sent to the veteran in May 2006.  This 
letter provided the veteran with notice as to how to the 
evidence and information relevant to establishing an 
effective date and informed the veteran to send VA any such 
evidence or information.  Although this letter did not spell 
out VA's duty in obtaining evidence, taken together with the 
December 2005 letter, sent less than six months earlier, a 
reasonable person would understand what was needed and that 
VA would assist in obtaining evidence identified by the 
claimant.  In September 2006, the RO readjudicated her claim 
for a TDIU by issuance of an SOC, thus curing the timing 
error of notice regarding assignment of effective dates.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the veteran's claim for special monthly 
compensation, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in January 2007, prior to the 
initial adjudication of that claim by the RO.  That letter 
informed the veteran of the evidence necessary to 
substantiate her claim.  The letter also informed the veteran 
of the veteran's and VA's respective duties in obtaining 
evidence.  Finally, the letter informed the veteran as to how 
VA assigns effective dates (as well as how VA assigns 
disability ratings).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records, and medical and administrative records 
regarding the veteran's claim for Social Security 
Administration disability benefits.  

Beyond the above, the RO has also assisted the veteran in 
obtaining evidence from the Doctors Hospital and from the 
Baptist Memorial Medical Center / Health System.  Also of 
record is medical evidence from Jefferson Regional Medical 
Center.  The veteran has submitted numerous statements from 
lay persons in support of her claims.  

A VA mental health examination was afforded the veteran in 
June 2003.  In December 2006, the veteran submitted a form 
completed by a physician that addressed whether the veteran 
was in need of regular aid in attendance.  VA examinations 
regarding the veteran's service connected restrictive lung 
disease were conducted in December 2005 and June 2006.  A VA 
examination addressing the veteran's constipation was 
conducted in June 2006.  A VA examination addressing the 
veteran's service connected vertigo was conducted in July 
2007.  

The Board finds that these examinations and reports provided 
sufficient competent medical evidence for the RO's decisions 
of the claims that gave rise to this appeal and for the Board 
to adjudicate this appeal.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


